Citation Nr: 1122931	
Decision Date: 06/15/11    Archive Date: 06/28/11	

DOCKET NO.  08-37 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 20 years of active service at the time of his retirement from the Air Force in November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the VARO in Seattle, Washington, that, in pertinent part, denied entitlement to service connection for a left shoulder disability, to include degenerative joint disease of the acromioclavicular joint.  Also denied in the rating decision was a claim for service connection for a right shoulder disorder.  Following notification of the denial action by the RO in October 2007, the Veteran stated that he was expressing disagreement with the denial action pertaining to the left shoulder disability.  Following issuance of a statement of the case in October 2008, the Veteran's VA Form 9 dated in February 2008 referred only to the left shoulder disability.  Accordingly, no other issue is in proper appellate status at the present time.  

The matter is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.
 

REMAND

A review of the service treatment records reflects that in early 2001, the Veteran was seen for complaints with what was listed as the right shoulder.  He referred to shoulder pain of two months' duration.  When he returned for follow-up purposes in late March 2001, he again referred to what was reported as right shoulder pain.  However, in statements and testimony following service, the Veteran has indicated that it is his left shoulder that was injured while in service and has bothered him ever since.  He claims that around 2000, he began to have problems after lifting a lot of tents and heavy equipment.  When asked if he had ever been treated for his right shoulder, he stated, "No, it's always been my left shoulder."  (Transcript, page 3).  

The Board is aware of the recent case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), in which the United States Court of Appeals for Veterans Claims (Court) provided that VA must authorize a VA medical examination when there is (1) competent evidence of a current disability or persistent frequent symptoms of a disability; (2) evidence establishing that an event, injury or disease incurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on a claim.  The Veteran has not been accorded a rating examination with regard to his left shoulder disability.  

In view of the foregoing, the case is REMANDED for the following:

1.  The Veteran should be asked to provide information with regard to any health-care professionals or others who might have knowledge of his having difficulties with his left shoulder since his separation from service in 2002.  With regard to the health-care providers, he should be asked to provide names and addresses of any health-care providers he visited for evaluation purposes for left shoulder complaints between 2002 and 2007.  He may also use this opportunity to provide statements from any individuals who might have knowledge of the difficulties he had with his left shoulder ever since separation from service.  

2.  Thereafter, the Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining the nature and etiology of any shoulder disability, primarily the left shoulder.  All necessary tests should be performed.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such review of the claims file was made.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the claimed left shoulder disability was caused or aggravated by the Veteran's 20 years of active service.  The complete rationale for any opinion expressed should be provided.  If the examiner is not able to provide the requested opinion without resort to speculation, it should be so stated and he or she must discuss why such an opinion is not possible.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded the appropriate time period within which to respond.  

Then, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA, but he is apprised of the importance of appearing for the scheduled examination and of providing more information with regard to left shoulder problems he was having in the first several years following service discharge.  Failure to do so without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010.



